Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/20 has been entered.
 
Claims 1-20 are presented for examination.
Response to Arguments
Applicant’s arguments filed on 10/29/20 (hereinafter remarks) have been fully considered but they are not persuasive.  
In the remarks, Applicant argued that:
Lakshamanan fails to teach performing a processing operation at a first autonomous vehicle using the processing resource and additional memory capacity at a second autonomous vehicle in response to the second autonomous vehicle allowing access to the additional memory capacity as recited in claims 1 and 12.
Lakshamanan fails to teach performing a processing operation using a processor and a memory resource of a first autonomous vehicle in response to the processor closing a switch as recited in claim 10.
Altintas fails to teach performing a processing operation at a first autonomous vehicle using the processing resource and additional memory capacity at a second autonomous vehicle in response to the second autonomous vehicle allowing access to the additional memory capacity as recited in claims 1 and 12.
In response to points (1) and (3), Lakshamanan teaches the argued limitation recited in claims 1 and 12.  Specifically, Lakshamanan teaches ([204], e.g., autonomous vehicle locally facilitate compute operation for a portion of the compute workloads while distributing a portion of the compute workloads to a nearby autonomous vehicle.  The computation of workload (e.g., distributed search, sharing inferencing data) at the nearby autonomous vehicle required using processing resource and additional memory of the nearby autonomous vehicle ([216][217][220][222][224], e.g., processing resource and additional memory at the nearby autonomous vehicle are used to stored camera and sensor data that are transmitted back to the originator of the search vehicle to augment local processing/determination); [205], e.g., the nearby autonomous vehicle allows for trusted compute sharing (allow access to additional resource) in response to remote trust module of the nearby autonomous vehicle verifies the authenticity of the compute environments of the local and remote autonomous vehicles). In other words, Lakshamanan teaches performing a processing operation at a first autonomous vehicle using the processing resource (e.g., autonomous vehicle locally facility a compute operation for a portion of the compute workloads) and additional memory capacity at a second autonomous vehicle (e.g.., while using the memory and processing resource of the nearby autonomous vehicle to perform a portion of the compute workload operation) in response to the second autonomous vehicle allowing access to the additional memory capacity (e.g., in response the nearby autonomous vehicle allows for trusted compute sharing in response to remote trust module of the nearby autonomous vehicle verifies the authenticity of the compute environment of the local and remote autonomous vehicles).
.  
Claim Rejections – 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2, 4-5, 8-9, 12, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lakshamanan (US 2018/0300964).

Regarding claim 1, Lakshamanan teaches apparatus, comprising: 
a first autonomous vehicle comprising: 
a memory resource configured to store executable instructions; and a processing resource configured to execute the executable instructions [197] to: 
determine that a memory capacity at the first autonomous vehicle is insufficient to perform a processing operation at the first autonomous vehicle ([197][204][206][211], e.g., 
identify additional memory capacity at a second autonomous vehicle that is in wireless communication with the first autonomous vehicle based at least in part on determining that the memory capacity at the first autonomous vehicle is insufficient ([189][197][206][207], e.g., autonomous vehicle determines which trusted autonomous vehicles that are within wireless network range have available compute resources/capacity); and
perform the processing operation at the first autonomous vehicle using the processing resource and the additional memory capacity at the second autonomous vehicle in response to the second autonomous vehicle allowing access to the additional memory capacity ([204], e.g., autonomous vehicle locally facilitate compute operation for a portion of the compute workloads while distributing a portion of the compute workloads to a nearby autonomous vehicle.  The computation of workload (e.g., distributed search, sharing inferencing data) at the nearby autonomous vehicle required using the processing resource and addition memory of the nearby autonomous vehicle ([216][217][220][222][224], e.g., additional memory and processing resource at the nearby autonomous vehicle are used to stored camera and sensor data that are transmitted back to the originator of the search vehicle to augment local processing/determination); [205], e.g., the nearby autonomous vehicle allows for trusted compute sharing (allow access to additional resource) in response to remote trust module of the nearby 
Regarding claim 2, Lakshamanan teaches each and every limitation of claim 1 and further teaches the apparatus of claim 1, wherein the first autonomous vehicle further comprises a transceiver. ([0212]; The vehicles communication with one another using a dedicated short range communication (DSRC) via a transceiver).
Regarding claim 4, Lakshamanan teaches each and every limitation of claim 2 and further teaches the apparatus of claim 2, wherein access to use the additional memory capacity is received by the transceiver. ([0077]; An instruction unit dispatches an instruction to access a shared or global memory that specifies an address within a unified address space; ([0048][0212]; The vehicles communication with one another using a dedicated short range communication (DSRC) via a transceiver).
Regarding claim 5, Lakshamanan teaches each and every limitation of claim 2 and further teaches the apparatus of claim 2, wherein the transceiver is a radio frequency (RF) transceiver. ([0048, 0212]; The vehicles may communicate using a network adapter that utilizes a wireless radio communication).
Regarding claim 8, Lakshamanan teaches each and every limitation of claim I and further teaches the apparatus of claim 1, wherein the first autonomous vehicle identifies the additional memory capacity at the second autonomous vehicle responsive to the second autonomous vehicle being the closest vehicle in proximity to the first autonomous vehicle. ([0207]; A remote vehicle selection unit may determine the second autonomous vehicle based on a distance-based selection process that selects the vehicle that is the closest).
Regarding claim 9, Lakshamanan teaches each and every limitation of claim I and further teaches the apparatus of claim 1, wherein the first autonomous vehicle performs the processing operation using the additional memory capacity at the second autonomous vehicle responsive to the second autonomous  vehicle having a threshold amount of the additional memory capacity. ([0214]; The compute resources at the second vehicle are evaluated to determine if they are sufficient to execute to offloaded workload).
Regarding claim 12, Lakshamanan teaches a method, comprising: determining, via a processing resource at a first autonomous vehicle that a memory capacity at the first autonomous vehicle is insufficient to perform a processing operation at the first autonomous vehicle([197][204][206][211], e.g., autonomous vehicle determines that computational resources is insufficient; determine the compute workloads exceed the local compute capacity; autonomous vehicle determines that on-vehicle computation resources are insufficient; [195][197][207][242]-[245], the computational resources includes memory/shared memory for storing data and instruction for processing the operation);
identifying, via the processing resource at the first autonomous vehicle, additional memory capacity at a second autonomous vehicle that is in wireless communication with the first autonomous  vehicle based at least in part on determining that the memory capacity at the first autonomous vehicle is insufficient ([189][197][206][207], e.g., autonomous vehicle determines which trusted autonomous vehicles that are within wireless network range have available compute resources/capacity);and 
performing, via the processing resource at the first autonomous vehicle, the processing operation at the first autonomous vehicle using the processing resource and the additional memory capacity at the second autonomous vehicle in response to the second autonomous vehicle allowing access 
Regarding claim 15, Lakshamanan teaches each and every limitation of claim 12 and further teaches the method of claim 12, further comprising relinquishing access to the second autonomous vehicle in response to determining that the memory capacity at the first vehicle is sufficient to perform a different processing operation. ([0214]; Based on the determination that  the neighboring vehicle has insufficient resources to perform the computational the process, the vehicle elects to process the workload locally not utilizing the neighboring vehicle resources).
Regarding claim 18, Lakshamanan teaches each and every limitation of claim 12 and further teaches the method of claim 12, further comprising the first autonomous vehicle using additional resources of a terrestrial device. ([0202]; A vehicle may utilize shared computational resources from a stationary/ roadside wireless base station).
Regarding claim 19, Lakshamanan teaches each and every limitation of claim 12 and further teaches the method of claim 12, wherein the first autonomous vehicle is an automobile, an .

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7, 13, 14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Lakshamanan in view of Altintas (US 2020/0019445).
Regarding claim 3, Lakshamanan teaches each and every limitation of claim 2 and further teaches the apparatus of claim 2, to use the additional memory capacity of the second autonomous vehicle by the first autonomous vehicle ([204][216][217][220][222][224]).  Lakshamanan does not specifically teach a request is sent.  Altintas teaches a request to use the additional memory capacity is sent by the first vehicle to the second vehicle using the transceiver ([86], requesting vehicle platform 103 (e.g., vehicle [29]) sends a computation task to other vehicle platform 103 (i.e., second vehicle) indicating computation task is requested.  The computational task required the use of additional memory capacity [72][83][98].  Vehicle platforms send and receive data via transceiver [37]).    

Regarding claim 6, Lakshamanan teaches each and every limitation of claim 1, and further teach identifying the additional memory capacity at the second autonomous vehicle ([189][197][206][207], e.g., autonomous vehicle determines which trusted autonomous vehicles that are within wireless network range have available compute resources/capacity) Lakshamanan does not expressly teach querying. Altintas teaches a first vehicle querying a second vehicle for the additional memory capacity ([86], requesting vehicle platform 103 (e.g., vehicle [29]) sends a computation task to other vehicle platforms 103 (i.e., second vehicle) indicating computation task is requested.  The computational task required the use of additional memory capacity [72][83][98]).
Thus, given the teachings of Lakshamanan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Altintas into Lakshamanan teaching a temporal virtual vehicle server that aggregate s available computational resources for vehicles based on physical proximity. The aggregation of computational virtual resources among vehicles in close proximity allows a local operation to performed using any or all available resource of the neighboring vehicles (see at least paragraph 0004 of Altintas).
Regarding claim 7, Lakshamanan and Altintas teaches each and every limitation of claim 6, and further teach a query of the first autonomous vehicle.  Lakshamanan and Altintas do not 
Regarding claim 13, Lakshamanan teaches each and every limitation of claim 12 and further teaches the method of claim 12, further comprising: the first autonomous vehicle to access the memory capacity at the autonomous second vehicle; ([204][216][217][220][222][224]) and receiving an indication that the additional memory capacity is available for access by the first autonomous vehicle, wherein the processing operation at the first autonomous vehicle is performed based at least in part on receiving the indication. ([0214]; Based on the determination that a second vehicle is available and has sufficient resources to support the computation, the second vehicle provides computational resources to perform the operation).  Lakshamanan does not specifically teach transmitting a request. Altintas teaches transmitting a request for the first vehicle to access the memory capacity of the second vehicle ([86], requesting vehicle platform 103 (e.g., vehicle [29]) sends a computation task to other vehicle platform 103 (i.e., second vehicle) indicating computation task is requested.  The computational task required the use of additional memory capacity [72][83][98]).
Thus, given the teachings of Lakshamanan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Altintas into Lakshamanan teaching a temporal virtual vehicle server that aggregates  available 
Regarding claim 14, Lakshamanan teaches each and every limitation of claim 12 and further teaches the method of claim 12, wherein the first autonomous vehicle to access the additional memory capacity is via a base station and the indication that the  additional memory capacity is available for access is received from the base station. ([0202, 0214]; A vehicle may utilize shared computational resources from a stationary/roadside wireless base station, and the requesting vehicle determines the availability of the base station resource).  Lakshamanan does not specifically teach a request is transmitted. Altintas teaches transmitting a request for the first vehicle to access the additional memory capacity ([86], requesting vehicle platform 103 (e.g., vehicle [29]) sends a computation task to other vehicle platform 103 (i.e., second vehicle) indicating computation task is requested.  The computational task required the use of additional memory capacity [72][83][98]).
Thus, given the teachings of Lakshamanan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Altintas into Lakshamanan teaching a temporal virtual vehicle server that aggregates  available computational resources for vehicles based on physical proximity. The aggregation of computational virtual resources among vehicles in close proximity allows a local operation to performed using any or all available resource of the neighboring vehicles (see at least paragraph 0004 of Altintas).
Regarding claim 16, Lakshamanan teaches each and every limitation of claim 12, however, does not expressly teach the method of claim 12, further comprising relinquishing access to the 
In analogous teachings, Altintas teaches the method of claim 12, further comprising relinquishing access to the second vehicle in response to receiving an indication that  additional memory capacity at a third vehicle is available for access by the first vehicle. ([24][25][40]-[42][44][47][74]-[76][109]-[117][122]-[124],  a vehicle dynamically joins the TVVS and another vehicle dynamically depart from TVVS or cluster; during execution of computational task, the task at a first TVVS (e.g., second vehicle) is reassigned to a second TVVS (e.g., third vehicle); Vehicles may form a cluster and provide their determined available  processing resources to be used by a third vehicle in the cluster)
Thus, given the teachings of Lakshamanan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Altintas into Lakshamanan teaching a temporal virtual vehicle server that aggregates   available computational resources for vehicles based on physical proximity. The aggregation of computational virtual resources among vehicles in close proximity allows a local operation to performed using any or all available resource of the neighboring vehicles (see at least paragraph 0004 of Altintas).
Regarding claim 17, the combination of Lakshamanan and Altintas teaches each and  every limitation of claim 16, and Altintas further teaches the method of claim 16, further comprising the first vehicle using the additional memory capacity at the third vehicle. (Altintas, [74]-[77], [105]-[106], aggregated available resources of the first, second and third participant vehicle are used by the TVVS; The resource manager of the virtual vehicle sever (''first vehicle") use the available processing resource of a third vehicle to execute the computational task).
Regarding claim 20, Lakshamanan teaches each and every limitation of claim 12.  Lakshamanan does not specifically teach querying a third vehile. Altintas teaches querying a third vehicle for the additional memory capacity ([86], requesting vehicle platform 103 (e.g., vehicle [29]) sends a computation task to other vehicle platforms 103 (i.e., third vehicle) indicating computation task is requested.  The computational task required the use of additional memory capacity [72][83][98]; In response to determining that a new  virtual vehicle server should be created with the candidate participant, the second and third candidate participants are instructed to create a new virtual vehicle server with their available resources [0077, 0063, 0106]).
Thus, given the teachings of Lakshamanan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Altintas into Lakshamanan teaching a temporal virtual vehicle server that aggregates      available computational resources for vehicles based on physical proximity. The aggregation of computational virtual resources among vehicles in close proximity allows a local operation to performed using any or all available resource of the neighboring vehicles (see at least paragraph 0004 of Altintas).
Claims 10 and 11 are rejected under 35 U.S.C. 103as being unpatentable over  Lakshamanan in view of Jenne et al (US 2014/0344595).
Regarding claim 10, Lakshamanan teaches an apparatus ([204], compute infrastructure of autonomous vehicle), comprising: 
a memory resource of a first autonomous vehicle (fig. 26; [244]); 
a channel coupled to the memory resource (fig. 26; [243], e.g., channel coupled to memory);

a processor coupled to the bus (fig. 26; [238][239]); and
the controller coupled to the processor configured to send a command (fig 26; [243], e.g. controllers coupled to processor(s) to transmit control signal between processor and other components in system 2600) to enable access of the memory resource of the first autonomous vehicle by the processor ([244], e.g., controllers coupled to the processor(s) enables memory to be used by the processor(s)) to couple the bus and the channel in response to determining a memory capacity of the memory resource of the first autonomous vehicle is sufficient to perform a processing operation ([204][214], e.g., determine whether the compute workloads exceed the local compute capacity, locally processing the workload or portion of the workload using the local computation resource such as local processor and local memory), wherein the processing operation is performed using the processor and the memory resource of the first autonomous vehicle ([216][217][220], e.g., locally execute workload (e.g., distributed search) using local processor and local memory to process and store camera and sensor data).
	Although Lakshamanan teaches controllers such as input/output controller hub ([48][52][243][245], e.g., Intel, Southbridge), however, Lakshamanan does not specifically teaches a switch.  Jenne teaches a controller includes a switch coupled to the channel for selectively coupled to a bus (fig. 2; [30], e.g. Southbridge controller hub include a mux/switch for selective coupled to buses.); and controller coupled to the processor configured to send a command to enable access to resource by the processor by closing the switch to couple the bus and the channel (fig. 2; [30], multiplexer/switch implemented by instruction executed by a processor.  The value/signal of 1 (e.g., by closing the switch) to 
Thus, given the teachings of Lakshamanan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jenne’s teaching of selective switching by the controller hub into Lakshamanan’s system in order to allow Lakshamanan’s I/O controller hub to selectively connected to resources for workload processing, thus allowing distributing processing for fast result in Lakshamanan’s system (Lakshamanan [195]).
Regarding claim 11, Lakshamanan and Jenne teach each and every limitation of claim 10 and further teaches the apparatus of claim 10, wherein the controller is further configured to send a    different command to enable access of the memory resource by a different processor by opening      the switch to couple the transceiver and the channel ([0054][0063][0243][0245], Lakshamanan teaches the controller is configured to send command to enable connection to memory device by providing connections to the I/O peripherals such as the transceiver; [30]; fig. 2, Jenne teaches the controller opening/closing the switch to couple resource to the channel.).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this

Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454